DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 7/22/2022 is acknowledged. Claims 1-9 and 17-25 are pending. Claims 10-16 are cancelled. Claims 1-9 and 17-25 are considered on the merits below.

Response to Amendment
Applicant's amendments, filed 7/22/2022, with respect to the 103 rejections have been fully satisfied and withdrawn.
In response to the applicant's amendments, the 112b grounds of rejection for claims 1-9 and 17-25 are maintained compared to the previous action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, limitation "the attachment" has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “an attachment”.
Further regarding claims 1 and 17, the limitation "the substrate" is indefinite because it is unclear in it is intended to take insufficient antecedent basis from “a substrate layer”. For examination purposes the examiner interprets the limitation to read “the substrate layer”.
Regarding claims 18, 19, and 20, limitation "one or more detection compounds" has insufficient antecedent basis. For examination purposes the examiner interprets the limitation to read “the detection compound”, which takes antecedent basis from claim 17.
Dependent claims follow the same reasoning.

Reasons for Allowance
Claims 1 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 and 18-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
References  Mentele et al. (Anal. Chem. 2012, 84, 4474-4480, provide on the IDS on 8/29/2019) in view of Evans et al. (Analyst, 2014, 139, 5560-5567, provide on the IDS on 8/29/2019 ) and Chen et al. (ACS Appl. Mater. Interfaces 2013, 5, 12701-12707) and in view of Missoum et al. (Materials 2013, 6, 1745-1766) describe most of the limitations of independent claims 1 and 17, however fail to teach or suggest “attachment via covalent bonding of the detection compounds to the substrate in the one or more fluidic channels”.
Although Missoum describes “Surface chemical modification of cellulose nanoparticles can be achieved by covalently attaching small molecules, as well as polymers” (page 1758), Missoum fails to describe covalent bonding in one or more fluidic channels.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 1-9 and 17-25.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 7/22/2022 with regard to the 112b rejection have been fully considered. The arguments do not address the specific issues raised by the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797